          Case 1:19-cv-10887-MKV Document 18 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 LUIGI GIROTTO,                                                    DOC #:
                                                                   DATE FILED: 4/15/2020
                             Plaintiff,

                     -against-
                                                                  1:19-cv-10887-MKV
 MAURA'S KITCHEN INC., a New York
                                                                         ORDER
 corporation, d/b/a MAURA'S KITCHEN, and
 GROWAN PROPERTIES, LLC, a New York
 limited liability company,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In light of the outbreak of COVID-19 and the closure of many businesses, including

Defendant Maura’s Kitchen, Inc., the Court STAYS discovery until May 15, 2020. The parties

may seek extension of stay as needed if the closure continues.

       Furthermore, the Court will not enter the parties Proposed Case Management Plan and

Scheduling Order (the “Proposed CMP”) [ECF No. 17] given the number of disagreements over

the terms. The parties are ordered to meet and confer, and to come to an agreement on the

disputed terms. The parties should then file a revised Proposed CMP no later than May 8, 2020.

If any terms are still disputed, the parties must file a joint letter (of no more than three pages)

accompanying the revised CMP detailing the efforts that have been made to resolve the disputes,

the substance of any remaining disagreements, and the parties’ respective positions.



SO ORDERED.
                                                       _________________________________
Date: April 15, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
